DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka USPA 2016/0230259. Tanaka teaches galvanized steel sheet having oxide layer (Si) (Table 2, Ex. 9) of steel composition (Table 1, Steel C), wherein decarburized layer is less than 20 microns (Figure 1; Table 2; paragraph 105).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kojima USPA 2015.0125716. Kojima teaches galvanized steel sheet formed by method, except for soaking time, which is comparable to methods applicant uses to obtain claimed oxide and decarburized layer. See Kojima (Table 1, Steel A; Table 2, Exs. 18-20). Applicant demonstrates that conditions comparable to those used in Kojima in terms of soaking temperature, soaking time, and dew point may lead to claimed internal oxide layer. See Specification (Table 3). Kojima does not expressly disclose claimed oxide and decarburized layer and their thicknesses. It would be expected that claimed oxide and decarburized layer would result since compositions and treatment conditions are comparable to those used by applicant to obtain claimed layers. Thus, the article of Kojima would be expected to be the same as or substantially the same as those encompassed by the claims.

Claim Rejections - 35 USC § 103

Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka USPA 2016/0230259. Tanaka teaches galvanized steel sheet having oxide layer (Si) (Table 2, Ex. 9) of steel composition (Table 1, Steel C), wherein decarburized layer is less than 20 microns (Figure 1; Table 2; paragraph 105). Tanaka teaches but does not exemplify claimed B (paragraph 58; Table 1, Ex. J). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare steel with claimed B since Tanaka teaches that effective steel compositions have claimed amount of B. Also, regarding steel J, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare this B containing steel with slightly more Si since Tanaka teaches that effective compositions may have, for example, 0.7 wt. % Si, rather than utilized 0.6 wt. % (paragraphs 34 and 35), thereby rendering obvious claimed Si.

Claims 1-3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima USPA 2015.0125716. Kojima teaches galvanized steel sheet formed by method steps similar to those of the method of Claim 3, except for soaking time, which leads to claimed internal oxide and decarburized layer. See Kojima (Table 1, Steel A; Table 2, Exs. 18-20). For these examples, the soaking temperature and dew point match those being claimed in Claim 3 and match applicant’s examples that lead to claimed internal oxide and decarburized layer (Applicant’s Table 3). However, the soaking time is slightly outside the claimed range of Claim 3, but inside the range applicant has demonstrated leads to claimed internal oxide layer under certain circumstances. Kojima does not expressly disclose claimed internal oxide and decarburized layer thickness. It would be expected that internal oxide and decarburized layer would result since compositions and treatment conditions are comparable to those used by applicant to obtain such layers. Moreover, Kojima teaches range of effective conditions (soaking temperature, dew point, and soaking time) that closely match those disclosed by applicant as being effective (paragraphs 70, 75, and 77). Applicant demonstrates that conditions close to those being used in Kojima may lead to claimed internal oxide layer. See Specification (Table 3). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare sheets throughout the suggested range of conditions that Kojima teaches as effective. In particular, it would have been obvious to one of ordinary skill in the art to use longer soaking time and in the claimed range since Kojima teaches that effective treatment can be obtained with such longer soaking times. For these rendered obvious conditions, as well, the article and method of Kojima would be expected to be the same as or substantially the same as those encompassed by the claims and would be expected to lead to articles having claimed internal oxide layer characteristics. Regarding Claim 2, Kojima teaches that effective steels have claimed B levels, rendering them obvious (paragraph 53; Table 1).
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Tanaka and the section 103 rejection over Tanaka of the Office Action mailed on 25 April 2022. Applicant argues that Tanaka’s internal oxide layer appears on the steel substrate surface. However, as shown in Figures 1 and 2 in Tanaka, there is oxide that appears on the steel substrate surface, but the oxide layer does not appear on the steel substrate surface. Rather, the oxide layer is internal to the steel substrate. Furthermore, the oxide layer has a varying composition, as shown in Figure 1 in Tanaka. Thus, the claimed internal oxide layer may be identified with a sublayer portion of the internal oxide layer in Tanaka for which none of the outermost surface of the sublayer portion is at the steel substrate surface, which sublayer portion also meets the claimed requirement. Applicant emphasizes that Tanaka’s internal oxide layer is what is not encompassed by the claim. However, Tanaka teaches what is claimed in terms of internal oxide layer even if Tanaka also demonstrates what could be deemed an internal oxide layer of the kind that applicant seeks to preclude from the claim scope. Applicant emphasizes that Tanaka’s layer is formed differently from that of applicant, but no such product-by-process limitations are claimed with regard to claims rejected over Tanaka, and so it is unclear how this argument could be persuasive. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Kojima and the section 103 rejection over Kojima of the Office Action mailed on 25 April 2022. The section 102/103 rejection of Claim 3 over Kojima is withdrawn.

Applicant argues that Kojima fails to expressly teach claimed internal oxide layer. Kojima teaches internal oxide layer (paragraph 37) and teaches that surface oxide is to be minimized. Moreover, in analogy to rebuttal argument with respect to Tanaka’s internal oxide layer, set forth above, the internal oxide layer in Kojima does not appear on the steel substrate surface and a sublayer portion may be identified with the claimed layer. Applicant argues that Kojima fails to teach adjusting atmosphere during annealing, soaking temperature, and soaking time. However, these adjustments are expressly considered in Kojima in a manner that overlaps those applicant considers optimal. See Kojima (paragraphs 70, 75, and 77). As well, Kojima teaches that the point of these optimization is good plating outcomes, achieved by minimizing surface oxides, among other characteristics. See Kojima (Table 2, rightmost column). Kojima specifically exemplifies dew point in claimed range (-15oC) (Table 2, Exs. 18-20) that leads to good plating. Kojima teaches soaking temperature (700oC) and soaking time (90s) that applicant has demonstrated lead to claimed features. See Specification (Table 3). Thus, there is a reasonable expectation that claimed features not expressly taught or suggested would be inherently present.  Applicant points out that Kojima may be seeking to optimize LME crack suppression, as opposed to appearance characteristics that applicant is concerned with. However, Kojima is also concerned with plating being effective as shown in Table 2 and elsewhere. Applicant points out that the claimed range of soaking time of Claim 3 no longer encompasses Kojima’s example and that most examples utilize dew points that are unsuitable for applicant’s purposes. However, some of Kojima’s examples (Table 2, Exs. 18-20) do fall within the ranges of conditions that applicant has characterized as effective and Kojima here teaches dew point and soaking temperature examples that remain in the claimed range of Claim 3. Kojima’s soaking time is now slightly outside the claimed range of Claim 3, but Kojima suggests and exemplifies longer soaking times as being effective for good plating. Thus, there is a prima facie case of obviousness absent persuasive evidence otherwise.  Rejections over Kojima are maintained as set forth above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
24 August 2022